      Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 1 of 24




                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF NEW YORK
 ATTORNEY FOR PLAINTIFF:
 Edward E. Kopko, Esq.
 NDNY Bar Roll No. 510874
 Edward E. Kopko, Lawyer, P.C.
 308 North Tioga St., Second Floor
 Ithaca, New York 14850
 607.269.1300; 607.269.1301 fax
 office@kopko.law

 RONALD M. GEORGIA
               Plaintiff,                           Docket No. 3:21-cv-484 (FJS/ML)
 vs.                                                       Jury Trial Demanded

 KYLE DAVENPORT,
 Defendant

                                              COMPLAINT



            Plaintiff, by and through his attorney, Edward E. Kopko, Lawyer, P.C.,

complains against Defendant and requests trial by jury as follows:

                                            INTRODUCTION

     1. Plaintiff Ronald Georgia (Georgia) brings this Section 1983 action for

monetary damages and injunctive relief against defendant Kyle Davenport

(Davenport), a Tompkins County deputy Sheriff. Georgia seeks redress for

violations of civil rights secured to him by, but not limited to, the 4th and 14th

amendments to the United States Constitution, in the form of general damages and

punitive damages against Davenport in his individual capacity, together with

costs, disbursements and attorney fees. Specifically, Georgia alleges false arrest,

excessive force, and false imprisonment.
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 2 of 24




   2. On June 1, 2019, Davenport walked onto Georgia’s home property allegedly

investigating an unfounded complaint of loud music, knowing full-well that no

municipal ordinance prohibited loud music.

   3. As soon as Georgia saw Davenport, he ordered Davenport to leave his

property, yet Davenport entered and remained on Georgia’s property without a

warrant and without probable cause.

   4. Despite lacking any authority or probable cause and being ordered by

Georgia to leave his property, Davenport viciously beat and dragged Georgia

down his driveway.

   5. Davenport tried to cover his illegal behavior by falsely charging Georgia

with crimes, all of which were dismissed.

   6. The episode was captured by police body cameras and the video

demonstrates that Georgia posed no threat to Davenport and justifiably opposes

Davenport’s illegal activities.

   7. Davenport forcefully shoved Georgia back and proceeded to charge at him

and shove him a second time. The second shove pushed Georgia approximately 6

feet back into his BBQ grill and onto the ground. Davenport then turned him onto

his stomach and threatened to pepper spray him if he did not “shut the f*** up”.

   8. Davenport placed handcuffs on Georgia so tightly as to cause swelling and

bruising.



                                        2
    Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 3 of 24




   9. Georgia was aggressively shoved approximately 6 feet back at a time when

Georgia posed no threat, was not resisting arrest, or trying to flee.

   10. The following pictures depict some of the injuries that Georgia sustained to

his right arm, right wrist, and right knee:




   11. Davenport maliciously and baselessly caused Georgia to be prosecuted

with the charge of Obstruction of Governmental Administration and Resisting

Arrest, charges that were all dismissed.

   12. Davenport caused the preparation and publication of a press release by the

Tompkins County Sheriff that defamed Georgia by falsely accusing him of crimes.

(See, Exhibit 1)




                                           3
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 4 of 24




                                 JURISDICTION

   13. Georgia’s claims against Defendants are predicated upon 42 U.S.C. § 1983,

relating to deprivation of rights and 28 U.S.C.A. §§ 1331 and 1343(a)(3).

                                      VENUE

   14. All of the acts complained of in this complaint occurred in Tompkins

County, a county within the Northern District of New York.



                          IDENTITY OF THE PARTIES

   15. Georgia is a citizen of the United States and a resident of the State of New

York, and County of Tompkins.

   16. Davenport is a citizen of the United States and a resident of the State of New

York and was acting under color of state law in his capacity as a law enforcement

officer employed by the Defendant Tompkins County.

   17. At all relevant times Davenport was acting in the course and general scope

of his employment by Tompkins County Sheriff Department pursuant to the

authority given to him by Tompkins County and pursuant to its instructions and

duty assignments.

   18. By virtue of Davenport’s appointment and employment as a police officer

with the Tompkins County Sheriff Department, Davenport is a “police officer” as

that term is defined in CPL § 1.20(34) (d).




                                          4
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 5 of 24




   19. As a police officer, Davenport, when seizing, arresting, and acting with

excessive force against Georgia, acted under color of law by using the authority

vested in him by virtue of his appointment and by using the arrest procedures,

appearance ticket procedures, and preliminary arraignment procedures set forth

in CPL § 150.20, which procedures are only available to police officers.

   20. Davenport is sued in his individual capacity.

                            STATEMENT OF FACTS

   21. On June 1, 2019, at approximately 11:33 p.m., Davenport was dispatched to

791 Van Ostrand Road in the Town of Lansing (“the residence”), for a noise

complaint.

   22. The Town of Lansing has no ordinance regulating noise within the Town,

and Davenport lacked any authority to enter and remain upon Georgia’s property.

   23. Davenport recorded the incident on his body camera, although the body

camera recording may be incomplete.

   24. The recording was delivered by the prosecutor in connection with

discovery in the underlying criminal case against Georgia on a CD. The file

containing the footage is labeled “AXON_Body_2_Video_2019-06-01_2327.” See,

Exhibit 2.




                                         5
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 6 of 24




DAVENPORT BODY CAM VIDEO

   25. Davenport parked his cruiser on the road and approached the residence on

foot by himself.

   26. Music can be heard playing in the distance as Davenport approaches the

residence.

   27. As Davenport approaches the residence Davenport says, “What’s going on

boss?” as to which Georgia immediately states “Get the f*** off my property.”

   28. Georgia repeatedly demands that Davenport get off his property and

Davenport continues to ask him to turn down the music.

   29. Davenport lacked any authority to remain on Georgia’s property after

being ordered off the property by Georgia.

   30. About forty-five seconds into the confrontation, Davenport is heard saying

“No, I’m not playing this F***ing game, put your hands behind your f***ing back.”

And attempts to grab Georgia’s arm when Georgia backs up and says, “wait a

minute…”.

   31. In response, Davenport says “No, no, no, no, I’m not playing this f***ing

game.” Georgia says, “because I’m sitting on my patio…” Davenport responds

“No, because you’re being an ass right now.” And proceeds to grab Georgia’s right

wrist.




                                        6
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 7 of 24




FALSE ARREST

   32. Davenport says to Georgia “Do you want to get arrested, or do you want to

turn your music down?”

   33. Georgia continues to insist that he will do whatever he wants on his

property.

   34. Davenport states that he will call his sergeant over and begins dialing James

Vann, as seen on his cell phone in the video.

   35. As Davenport is placing the phone call, Georgia is telling Davenport to get

off his property and out of his driveway. Davenport responds, “I’ll be right back.”

EXCESSIVE FORCE

   36. Georgia repeats “get the f*** out of my driveway.” to which Davenport

responds “I’m not playing this game, back the f*** up dude” while shoving

Georgia back.

   37. Then, immediately, Davenport runs at Georgia and shoves him again,

knocking Georgia to the ground, while very angrily yelling at Georgia “You need

to back the f*** up, alright? I am sick of this f***ing game right now. You need to

shut the f*** up!”

   38. Davenport proceeds to sit on top of Georgia, held his head down to the

ground and threatened pepper spray if Georgia didn’t “shut the f*** up” and put

his hands behind his back.



                                         7
    Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 8 of 24




   39. Georgia is then handcuffed and Davenport takes a call from James Vann.

   40. Georgia continues to assert that this is his property and requests for the

handcuffs to be taken off.      Davenport states “No, because you’re being

aggressive.”

   41. James Vann arrives, proceeds down the driveway on foot, and assists in

dragging Georgia down the driveway to the police car.

   42. On the way down the driveway Georgia asks “what are you arresting me

for?”    to    which    Davenport     responds     “obstructing     governmental

administration…because you weren’t listening to what I was trying to tell you.”

   43. Davenport frisks Georgia but finds nothing illegal on him.

   44. Davenport drives Georgia to the police station and takes him inside.

Georgia is asking “did you arrest me?” Davenport says, “Yes I did.” Georgia asks,

“Did you read me my rights?” and Davenport responds “No, I didn’t.”

   45. Davenport takes Georgia into the back of the station and he is handcuffed

to a bench.

   46. Georgia is fingerprinted and then transported to the hospital to have his

injuries treated.

DAVENPORT’S STATEMENTS CONTRADICTED BY VIDEO EVIDENCE

   47. There are specific statements in Davenport’s Supplemental Report that are

directly contradicted by the video evidence.



                                        8
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 9 of 24




   48. For example, Davenport states: “I observed that GEORGIA was highly

intoxicated, and he also had his fists clenched, while posturing himself in a

threatening manner.”

   49. There is no video evidence that Georgia had clenched fists or was posturing

himself in a threatening manner.

   50. Davenport states “Georgia again had his fists clenched and got only inches

away from me. Thinking that Georgia may attempt to attack me, I put my phone

back in my pocket and I pushed Georgia away from me, which he then fell to the

ground.”

   51. Davenport did not feel imminently threatened by Georgia as evidenced by

his statement that he first put his phone back in his pocket before pushing Georgia

away.

   52. There is no video evidence showing that Georgia had his fists clenched and

got only inches away.

   53. In fact, the video evidence clearly shows Georgia with his hands out saying,

“get the f*** out of my driveway.” Then, Davenport shoves him once, backing

Georgia up about 4 feet from Davenport and then Davenport charges at Georgia,

shoving him again and knocking him down to the ground.

   54. Davenport states: “I then un-holstered my department issued OC spray,

and informed GEORGIA that if he did not provide me with his hands then he



                                         9
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 10 of 24




would be sprayed.”

   55. There is no video evidence to support that statement.

   56. In fact, the video evidence shows Davenport un-holstering his pepper spray

and saying, “I’m going to pepper spray you if you don’t shut the f*** up”.

INJURIES TO GEORGIA

   57. On June 2, 2019, Georgia was transported to CMC by the police to seek

emergency medical attention for his injuries and was diagnosed with:




   58. Georgia suffered multiple lacerations and contusions on his body as a result

of Davenport’s actions.

   59. On June 5, 2019, Georgia presented to CMC with chest pain, knee pain, and

hip pain as a result of the injuries sustained on June 1, 2019.




                                          10
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 11 of 24




   60. Davenport acted maliciously and wantonly, with the intent to injure

Georgia, in committing the acts described in this complaint, warranting the

imposition of punitive damages.

   61. On November 20, 2019, after reviewing all relevant video and reports, upon

application of the Tompkins County District Attorney, all charges related to this

incident against Georgia were Ordered Dismissed with prejudice and sealed by

the Town of Lansing Court. See, Exhibit 3.

                              COUNT ONE
                         GEORGIA v. DAVENPORT
  42 U.S.C. § 1983 – EXCESSIVE FORCE IN VIOLATION OF THE FOURTH
        AMENDMENT TO THE UNITED STATES CONSTITUTION



   62. All of the allegations of the complaint are incorporated.

   63. 42 U.S.C. § 1983 provides that:

      Every person, who under color of any statute, ordinance, regulation,
      custom or usage of any state or territory or the District of Columbia subjects
      or causes to be subjected any citizen of the United States or other person



                                         11
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 12 of 24




        within the jurisdiction thereof to the deprivation of any rights, privileges or
        immunities secured by the constitution and law shall be liable to the party
        injured in an action at law, suit in equity, or other appropriate proceeding
        for redress…

   64. Georgia has a clearly established right under the Fourth Amendment to be

secure in his person from unreasonable seizure through excessive force.

   65. Georgia also had the clearly established Constitutional right under the

Fourteenth Amendment to bodily integrity and to be free from excessive force by

law enforcement.

   66. Any reasonable police officer knew or should have known of these rights

at the time of the complained of conduct as they were clearly established at that

time.

   67. A police officer's application of force is excessive in violation of the Fourth

Amendment, "if it is objectively unreasonable `in light of the facts and

circumstances confronting them, without regard to their underlying intent or

motivation.'" Graham, 490 U.S. 386, 397 (1989)).

   68. Davenport’s actions and use of force were objectively unreasonable in light

of the facts and circumstances confronting him and violated Georgia’s Fourth

Amendment rights.

   69. Davenport’s actions and use of force were also malicious and/or involved

reckless, callous, and deliberate indifference to Georgia’s federally protected




                                          12
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 13 of 24




rights.         The force used by Davenport shocked the conscience and violated

Georgia’s Fourteenth Amendment rights.

   70. Davenport         unlawfully   seized        Georgia   by   means   of   objectively

unreasonable, excessive and conscious-shocking physical force, thereby

unreasonably restraining Georgia of his freedom.

   71. Davenport’s use of physical force against Georgia was objectively

unreasonably gratuitous, and excessive in light of the facts and circumstances

confronting Davenport in that:

           i.      Georgia had a right under New York law to resist Davenport’s illegal

     use of force.

          ii.      Georgia had a legitimate reason to inquire whether he was being

     detained and whether he was free to leave;

      iii.         Georgia never engaged in criminal behavior in the presence of

     Davenport;

      iv.          Davenport exacerbated the facts and circumstances by charging at

     Georgia and shoving him on the ground a second time, when he posed no

     threat to Davenport whatsoever;

          v.       Davenport had no authority to arrest Georgia; and

      vi.          Georgia made no attempt to flee.




                                               13
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 14 of 24




   72. The force used caused serious bodily injury and permanent mental injury

to Georgia.

   73. As a proximate result of Davenport’s unlawful conduct, Georgia has

suffered actual physical and emotional injuries, and other damages and losses as

described in this Complaint entitling him to compensatory and special damages,

in amounts to be determined at trial. As a further result of Davenport’s unlawful

conduct, Georgia has incurred special damages, including medical related

expenses and may continue to incur further medical and other special damages, in

amounts to be established at trial.

   74. Upon information and belief, Georgia suffered financial loss as a result of

his injuries and had to take time off from work to recover.

   75. Georgia is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C.

§ 1988, pre-judgment interest and costs as allowable by federal law.

   76. In addition to compensatory, economic, consequential, and special

damages, Georgia is entitled to punitive damages against Davenport under 42

U.S.C. § 1983, in that the actions of Davenport were taken maliciously, willfully,

or with a reckless or wanton disregard of the constitutional rights of Georgia.

                            COUNT TWO
                       GEORGIA v. DAVENPORT
 42 U.S.C. § 1983 – MALICIOUS PROSECUTION IN VIOLATION OF THE
FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION

   77. All of the allegations of this Complaint are incorporated.


                                         14
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 15 of 24




   78. At the time of the complained of events, Georgia had a clearly established

constitutional right to be free from malicious prosecution without probable cause

under the Fourth Amendment and in violation of due process under the

Fourteenth Amendment.

   79. Any reasonable police officer knew or should have known of these rights

at the time of the complained of conduct as they were clearly established at that

time.

   80. Davenport violated Georgia’s Fourth and Fourteenth Amendment rights to

be free from malicious prosecution without probable cause and without due

process when filed false charges against him, resulting in his unlawful

confinement and prosecution.

   81. Davenport conspired to institute, procure, and continue a criminal

proceeding for Obstructing Governmental Administration (OGA) and Resisting

Arrest against Georgia without probable cause.

   82. The criminal proceedings terminated in Georgia’s favor.

   83. As a proximate result of Davenport’s unlawful conduct, Georgia has

suffered actual physical and emotional injuries, and other damages and losses as

described in this Complaint entitling him to compensatory and special damages,

in amounts to be determined at trial.




                                        15
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 16 of 24




   84. Georgia is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C.

§ 1988, pre-judgment interest and costs as allowable by federal law.

   85. In addition to compensatory, economic, consequential, and economic

damages, Georgia is entitled to punitive damages against Davenport under 42

U.S.C. § 1983, in that the actions of Davenport were taken maliciously, willfully,

or with a reckless or wanton disregard of the constitutional rights of Georgia.

                             COUNT THREE
                         GEORGIA v. DAVENPORT
 42 U.S.C. § 1983 – FALSE ARREST AND IMPRISONMENT IN VIOLATION
        OF THE FOURTH AMENDMENT TO THE UNITED STATES
                            CONSTITUTION

   86. All of the allegations are incorporated.

   87. Davenport intentionally arrested and confined Georgia without his consent

and without justification and without probable cause.

   88. Davenport had no authority to enter Georgia's property or to remain on

Georgia's property after being ordered by Georgia to leave.

   89. Davenport lacked probable cause to arrest Georgia for obstructing

governmental administration because a person may not be legally arrested for

obstructing governmental administration or interfering with an officer in the

performance of an official function unless it is established that the police officer

was engaged in authorized conduct. People v. Vogel, 116 Misd. 2nd 332; People v.

Simon, 145 Misd. 2nd 518; People v. Stump, 129 Misd. 2nd 703.



                                         16
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 17 of 24




   90. Davenport was not authorized to attempt to detain Georgia because

Davenport did not possess a reasonable suspicion that Georgia was involved in

criminal activity because the town of Lansing did not have an ordinance governing

noise.

   91. Davenport lacked probable cause to arrest Georgia because he was free to

walk away and resist on his own property and any attempt to detain him by

Davenport was unauthorized.

   92. Davenport lacked probable cause to arrest Georgia for resisting arrest

because Davenport's arrest of Georgia was illegal, and Georgia had a right to resist

an illegal arrest.

   93. As a proximate result of Davenport’s unlawful conduct, Georgia has

suffered actual physical and emotional injuries, and other damages and losses as

described in this Complaint entitling him to compensatory and special damages,

in amounts to be determined at trial.

   94. Georgia is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C.

§ 1988, pre-judgment interest and costs as allowable by federal law.

   95. In addition to compensatory, economic, consequential, and economic

damages, Georgia is entitled to punitive damages against Davenport under 42

U.S.C. § 1983, in that the actions of Davenport were taken maliciously, willfully,

or with a reckless or wanton disregard of the constitutional rights of Georgia.



                                         17
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 18 of 24




                             RELIEF REQUESTED

      WHEREFORE, Plaintiff, Ronald Georgia, prays that this Court enter

judgment for Plaintiff and the Defendant, Kyle Davenport, and grant:

   A. Compensatory and consequential damages, including damages for

      emotional distress, humiliation, loss of enjoyment of life, and other pain

      and suffering on all claims allowed by law in an amount to be determined

      at trial;

   B. Economic losses on all claims allowed by law;

   C. Special damages in an amount to be determined at trial;

   D. Punitive damages on all claims allowed by law and in an amount to be

      determined at trial;

   E. A permanent injunction against Davenport from engaging in unlawful

      searches, detentions, arrests, and prosecutions;

   F. Attorneys’ fees and the costs associated with this action under 42 U.S.C. §

      1988, including expert witness fees, on all claims allowed by law;

   G. Pre- and post-judgment interest at the lawful rate; and

   H. Any further relief that this court deems just and proper, and any other

      appropriate relief at law and equity.




                                       18
   Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 19 of 24




                 PLAINTIFF REQUESTS A TRIAL BY JURY.




Edward E. Kopko, Esq.
NDNY Bar Roll No. 510874
Edward E. Kopko, Lawyer, P.C.
Attorney for Plaintiff, Ronald Georgia
308 N. Tioga St., 2nd Floor
Ithaca, NY 14850
T: 607.269.1301; F: 607.269.1301
ekopko@kopko.law




                                         19
Lansing man arrested for loud music disturbance | 870 AM 97.7FM News Talk WHCU
                               Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 20 of 24

 Listen Live




                                                                                                               EXHIBIT 1

         MENU



   Home È News È Story



    NEWS




        3HUZPUNTHUHYYLZ[LKMVYSV\KT\ZPJ°KPZ[\YIHUJL
                                                  2 YEARS AGO IN LOCAL




     PHOTO: WHCU/PHOTO: T.C. SHERIFF'S WEBSITE




                        (press release from the Tompkins County SheriffÕs Dept.)


     Ithaca NY (WHCU) Ð On June 1st, 2019 at 11:01 PM, Tompkins County SheriffÕs Deputies
     responded to 791 Van Ostrand Road, Town of Lansing for a noise complaint.


     Deputies were called after nearby residents reported that their neighbor had threatened them after they
     went over and asked him to turn his music down. Deputies found that the music was extremely loud
     upon arrival and spoke with the resident, Ronald M. Georgia, age 61 in an attempt to mediate the
     situation and keep the peace. While doing so, the responding deputy was physically threatened and
     was postured by Georgia and when the deputy attempted to detain him, Georgia resisted the arrest.


     Georgia was charged with Obstructing Governmental Administration in the Second Degree (Class A
     Misdemeanor) and Resisting Arrest (Class A Misdemeanor).


     He was released on appearance tickets ordering his return to the Town of Lansing Court on June 20th,
     2019 and was transported to Cayuga Medical Center due to his intoxication level.




https://whcuradio.com/news/025520-lansing-man-arrested-for-loud-music-disturbance/[2/18/21, 10:18:13 AM]
Lansing man arrested for loud music disturbance | 870 AM 97.7FM News Talk WHCU
                                 Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 21 of 24
     TAGS:



     STORY © 2019 WHCU - IMAGES © 2019 WHCU




 870 AM 97.7FM News Talk WHCU

 Copyright 2021 Saga Communications, Inc.
 All rights reserved.

 EEO Report | FCC Public File | FCC Applications
 For assistance accessing public files, contact pfhelp@cyradiogroup.com

 Privacy Policy | Terms of Use | Contests & Rules | Some images copyright AP, Clipart.com
 Non-Discriminatory Advertising Letter | Advisory Public Notice - Non-Discriminatory Ad Contracts




https://whcuradio.com/news/025520-lansing-man-arrested-for-loud-music-disturbance/[2/18/21, 10:18:13 AM]
Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 22 of 24




                        EXHIBIT 2
   AXON_Body_2_Video_2019-06-01_2327


     (hard copy provided to court by mail)
Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 23 of 24

                                                     EXHIBIT 3
Case 3:21-cv-00484-FJS-ML Document 1 Filed 04/27/21 Page 24 of 24
